                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE

THOMAS D.,                                               )
                                                         )
          Plaintiff                                      )
                                                         )
v.                                                       )       1:18-cv-00096-LEW
                                                         )
SOCIAL SECURITY ADMINISTRATION                           )
COMMISSIONER,                                            )
                                                         )
          Defendant                                      )

                        REPORT AND RECOMMENDED DECISION

          On Plaintiff’s application for disability insurance benefits under Title II1 of the

Social Security Act, Defendant, the Social Security Administration Commissioner, found

that Plaintiff has severe impairments, but retains the functional capacity to perform

substantial gainful activity. Defendant, therefore, denied Plaintiff’s request for disability

benefits. Plaintiff filed this action to obtain judicial review of Defendant’s final

administrative decision pursuant to 42 U.S.C. § 405(g).

          Following a review of the record, and after consideration of the parties’ arguments,

I recommend the Court affirm the administrative decision.

                                    The Administrative Findings

          The Commissioner’s final decision is the April 4, 2017 decision of the

Administrative Law Judge. (ALJ Decision, ECF No. 14-2.)2 The ALJ’s decision tracks


1
 Plaintiff states that he also applied for supplemental security income. (Statement of Errors at 1.) The
administrative record only includes an application for disability insurance benefits. (Ex. 1D, R. 150, ECF
No. 14-5.) Regardless, the analysis would be the same on this record.
2
    Because the Appeals Council found no reason to review that decision (R. 1), the Acting Commissioner’s
the familiar five-step sequential evaluation process for analyzing social security disability

claims, 20 C.F.R. § 404.1520.

        The ALJ found that Plaintiff has severe, but non-listing-level impairments

consisting of obesity and diabetes type II with peripheral neuropathy. (ALJ Decision ¶¶ 3,

4, R 13.) The ALJ also determined that Plaintiff, though impaired, retains the residual

functional capacity (RFC) to perform light-exertion work, provided he does not have to

stand and/or walk for greater than 3 hours in an 8-hour workday, or for longer than a 1-

hour interval. Additionally, the ALJ found Plaintiff is able to perform frequent fingering,

pushing, and pulling, but only occasional feeling. Plaintiff cannot operate foot controls,

balance on uneven surfaces, or climb ladders, ropes or scaffolds. Plaintiff can only

occasionally climb ramps and stairs, crouch, kneel, stoop, and crawl. Plaintiff’s RFC is

also subject to certain environmental restrictions. (Id. ¶ 5, R. 14.)

        Plaintiff’s past relevant work consists of driving a bus, which he is unable to perform

because the job requires medium exertion and the use of his feet. (Id. ¶ 6, R. 18; Hr’g Tr.

at 4, R. 37.) After considering Plaintiff’s RFC and Plaintiff’s age (younger individual),

and education (high school), a vocational expert testified that work exists in sufficient

numbers in the national economy that Plaintiff could perform, including in three specific,

sedentary occupations (bench worker, assembler, and circuit board inspector). (ALJ

Decision ¶¶ 7 – 10, R. 18 – 19.) The ALJ accepted the vocational expert’s testimony and

concluded that Plaintiff is not disabled. (Id. ¶¶ 10 – 11, R. 19 – 20.)




final decision is the ALJ’s decision.
                                               2
                                    Standard of Review

       A court must affirm the administrative decision provided the decision is based on

the correct legal standards and is supported by substantial evidence, even if the record

contains evidence capable of supporting an alternative outcome. Manso-Pizarro v. Sec’y

of HHS, 76 F.3d 15, 16 (1st Cir. 1996) (per curiam); Rodriguez Pagan v. Sec’y of HHS,

819 F.2d 1, 3 (1st Cir. 1987). Substantial evidence is evidence that a reasonable mind

might accept as adequate to support a finding. Richardson v. Perales, 402 U.S. 389, 401

(1971); Rodriguez v. Sec’y of HHS, 647 F.2d 218, 222 (1st Cir. 1981). “The ALJ’s findings

of fact are conclusive when supported by substantial evidence, but they are not conclusive

when derived by ignoring evidence, misapplying the law, or judging matters entrusted to

experts.” Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999).

                                         Discussion

       Plaintiff argues the ALJ did not adequately explain the reasons he gave only limited

weight to the vocational rehabilitation report, particularly as to the findings regarding upper

extremity function. Plaintiff maintains the report is consistent with the opinions expressed

by Sarah Chamberlain, D.O., and Sarah Crane, D.O., who assessed Plaintiff’s limitations.

(Statement of Errors at 5 – 7.) Plaintiff further argues the ALJ erred in the weight afforded

to the opinion evidence of record (id. at 7 – 12), and did not fairly evaluate Plaintiff’s

reported symptoms (id. at 12 – 15).

       A. Assessment of Opinion Evidence

       Plaintiff contends the ALJ improperly weighed the work capacity determination

made by Dustin Greenlaw of the Maine Bureau of Rehabilitation Services. The ALJ

                                              3
discussed Mr. Greenlaw’s report and gave “limited weight” to Mr. Greenlaw’s

determination. (R. 15.) The ALJ assessed Mr. Greenlaw’s conclusions in the context of

his evaluation of the entire record. As the following analysis reveals, the ALJ’s assessment

of Plaintiff’s medical records and the medical opinions of record is sound, and thus his

decision to give limited weight to Mr. Greenlaw’s report is supportable.

       In his assessment of Plaintiff’s RFC, the ALJ considered the functional capacity

evaluation (FCE) report of Anne Knowles, PT, dated February 20, 2015. (R. 15; Ex. 3F,

R. 323 – 26.) According to Ms. Knowles, Plaintiff reported that he was unable to pass the

Department of Transportation physical to remain a bus driver; that he is limited in his

ability to engage in “tight grasp activities like shoveling” and certain lifting activity like

“setting up the cones, mats, weights, dexterity tests, etc. when at work” (R. 323); and that

he experiences pain and numbness in his hands and feet, which “comes on as the day

progresses,” with periods of “shooting pain” (id.).

       Ms. Knowles determined that Plaintiff “is able to work at the LIGHT Physical

Demand Level for an 8 hour workday,” and primarily is limited in his ability to squat,

kneel, crawl, balance, and engage in “fine motor tasks.” (R. 324.) Ms. Knowles described

the results of her evaluation as “equivocal,” and suggested her findings may not reflect

maximum ability. (Id.) Concerning Plaintiff’s hand function, Ms. Knowles assessed a

capacity for simple grasping and pushing and pulling, but not for “fine work” or assembly

work. (R. 325.)

       The ALJ gave Ms. Knowles’s assessment “considerable weight,” and found the

assessment to establish a light-exertion work capacity. (R. 15.) The ALJ, however,

                                              4
considered the hand function findings to be less reliable, noting that Ms. Knowles

expressed “some skepticism” about Plaintiff’s effort. (Id.)

       Plaintiff established care with Sarah Chamberlain, D.O., in August 2015. (Ex. 6F,

R. 341.) On December 31, 2015, Dr. Chamberlain found Plaintiff had a capacity for light

work, and an ability to sit for 8 hours, stand for 1 hour at a time, walk for 1 hour at a time,

and stand or walk for as many as 3 hours in a workday. (Ex. 7F, R. 347 – 48.) Although

Dr. Chamberlain did not test Plaintiff’s hand capability, she noted that Plaintiff reported

limitations “believed to be related to diabetic peripheral neuropathy.” (R. 348.) Based on

her review of Ms. Knowles’s FCE report, Dr. Chamberlain determined that Plaintiff cannot

perform work that relies on the ability to “feel,” can occasionally perform finger work, and

can frequently reach and handle. (R. 349.)

       In September 2016, Plaintiff reported to Sarah Crane, D.O., fatigue possibly related

to medication, non-compliance with a diabetic diet, and exacerbation of neuropathy with

prolonged sitting and standing. (Ex. 10F, R. 402.) Dr. Crane’s impression was that

Plaintiff had “evidence of peripheral neuropathy,” and an inability “to sit or stand for long

periods of time due to pain with neuropathy.” (R. 406.) The ALJ gave this impression

“partial weight” (R. 17), noting that Dr. Crane found a normal range of motion, normal

gait, normal station (R. 16).

       The ALJ’s findings regarding Plaintiff’s ability to sit or stand and walk during a

workday, and his assessment of the postural and environmental issues, including Plaintiff’s

ability to push and pull, are supported by the opinions of Dr. Chamberlain and Ms.

Knowles. The ALJ’s findings that Plaintiff can frequently perform finger work,

                                              5
occasionally perform feeling work, and is not limited in the ability to reach and handle,

while not necessarily supported by Dr. Chamberlain, is nevertheless supported by the

record evidence. First, although Dr. Chamberlain stated that Plaintiff could not perform

work involving feeling, and only occasionally perform finger work (R. 349), she did not

conduct any testing on Plaintiff’s hand ability. Rather, she relied on an “equivocal” finding

by Ms. Knowles. The ALJ, therefore, supportably declined to adopt Dr. Chamberlain’s

finding. In addition, Ms. Knowles’s observation that “[t]he primary area with less valid

results was during the hand use” (R. 324) raises a legitimate question about Plaintiff’s effort

during the testing. Under the circumstances, the ALJ permissibly and reasonably assessed

Plaintiff’s daily activities as part of the RFC determination. When treatment records

generate questions about the validity of test results due to a plaintiff’s effort, an ALJ must

be able to consider other evidence to assess the reliability of the results. In other words, an

ALJ is not required to adopt “equivocal” results.

        Here, the ALJ’s consideration of Plaintiff’s daily activities as part of the ALJ’s RFC

determination was reasonable and does not constitute an impermissible medical

determination by the ALJ.            The ALJ supportably discounted the opinion of Dr.

Chamberlain on the issue of Plaintiff’s capacity to manipulate objects, 3 and otherwise


3
  Additional support of the ALJ’s determination is found in the reports of Donald Trumbull, M.D., and
Benjamin Weinberg, M.D., the Disability Determination Services consulting physicians who performed the
reconsideration review and considered the same PT report. Dr. Trumbull and Dr. Weinberg found no
manipulative limitations. (R. 64, 78.) Where the non-examining agency expert has reviewed the material
evidence contained in the medical record, and the ALJ has rejected the relevant opinion(s) of the treating
source(s) for “good reason,” the opinions of the agency experts about the claimant’s RFC can constitute
substantial evidence of a claimant’s RFC. Alazawy v. Colvin, No. 2:16-cv-240-JHR, at *6-7 (D. Me. Dec.
26, 2016). Plaintiff’s challenges to the ALJ’s assessment of the findings of Drs. Trumbull and Weinberg
are unconvincing.
                                                    6
supportably assessed Ms. Knowles’s findings.

          Plaintiff also argues the ALJ erred in his assessment of the record evidence

regarding Plaintiff’s vision.          Plaintiff points to Dr. Chamberlain’s notation of “DM

retinopathy with clinically significant macular edema to the right eye” based on a 2014

examination. (Statement of Errors at 9, citing Ex. 7F, R. 350.) Plaintiff also cites more

recent care for vision problems, and argues the ALJ judged matters entrusted to experts

because no consulting expert reviewed the records. (Id. at 11 – 12, referencing Ex. 9F.)

          While Dr. Chamberlain found Plaintiff has an impairment that impacts his vision,

on her RFC documentation, to questions inquiring whether Plaintiff’s ability to see is

sufficient, she marked “yes” to all the questions except one to which she responded

“unknown.”4 Notably, Dr. Chamberlain found that Plaintiff can see well enough to avoid

ordinary hazards, read ordinary newspaper or book print, view a computer screen, and

differentiate between small objects such as screws, nuts, and bolts. (R. 350.)                         Dr.

Chamberlain’s records simply do not support a finding that Plaintiff’s vision issues

generate a limitation that would preclude Plaintiff from performing the jobs identified by

the vocational expert.

          The more recent records also do not support a finding of a vocational limitation. On

March 23, 2016, Plaintiff denied any pain or change in vision. (R. 359 – 60.) While his

health care provider suggested Plaintiff might want to restrict his driving to daylight hours

and close to home, the provider described Plaintiff’s condition as “mild” and “moderate,”



4
    Dr. Chamberlain’s “unknown” response was to the question whether Plaintiff can “read very small print.”
                                                      7
and as basically stable. (R. 364, 365, 367, 372, 374, 375.) The records do not compel a

finding that Plaintiff’s vision condition is a severe impairment. Indeed, in September 2016,

when asked by Plaintiff to complete paperwork for Plaintiff’s disability claim, the provider

informed Plaintiff that “his vision is too good for disability for his eyes.” (R. 375.)

       Finally, Plaintiff argues the ALJ did not properly weigh the opinion of Dr. Crane.

(Statement of Errors at 10.) Dr. Crane’s impression was that Plaintiff has “evidence of

peripheral neuropathy,” that he should consider diabetic shoes, that he “is unable to sit or

stand for long periods of time due to pain with neuropathy,” and that he “has impaired

vision,” which “issues contribute to inability to work full time and inability to find gainful

employment.” (Ex. 10F, R. 406.) The ALJ afforded “partial weight” to Dr. Crane’s

findings given that Dr. Crane noted that Plaintiff had a normal range of motion, normal

strength, and normal gait and station. (R. 16 – 17.) Significantly, Dr. Crane did not address

Plaintiff’s vocational capacity for object manipulation, nor assess the vocational limitation

of Plaintiff’s impaired vision. Dr. Crane’s opinion is thus limited to Plaintiff’s inability to

sit or stand for long enough duration to engage in full time work. On this point, the ALJ’s

observation that Dr. Crane found normal range of motion, normal strength, and normal gait

supports the “partial weight” the ALJ afforded to Dr. Crane’s opinion. Regardless of Dr.

Crane’s opinion, the ALJ’s assessment of Plaintiff’s capability to sit, stand and walk is

supported by substantial evidence, including the opinion of Dr. Chamberlain.

       In sum, the ALJ appropriately considered and discussed the evidence, which

includes the opinion evidence, and supportably found that Plaintiff had a capacity “to

perform a reduced range of light work.” (R. 14.)

                                              8
        B. Subjective Report of Symptoms

        Plaintiff argues the ALJ did not give sufficient weight to Plaintiff’s subjective report

of symptoms, which report was corroborated by the report of Plaintiff’s spouse. Plaintiff

contends the ALJ failed to consider the limitations resulting from Plaintiff’s fatigue, failed

to appreciate the significance of Plaintiff’s pain, and improperly assessed Plaintiff’s

unwillingness to wear diabetic shoes,5 and the advice to Plaintiff to exercise and modify

his diet. (Statement of Errors at 12 – 15.)

        The ALJ’s decision reflects that the ALJ was aware of Plaintiff’s allegations of

fatigue and pain and considered the reported symptoms in the assessment of Plaintiff’s

functional capacity. (R. 15, 16, 17.) In addition, the record lacks any reliable opinion

evidence to support additional limitations to accommodate Plaintiff’s complaints of fatigue

and pain. The ALJ’s discussion regarding Plaintiff’s diet, exercise and unwillingness to

wear diabetic shoes was also reasonable. The ALJ did not criticize Plaintiff for failing to

observe a proper diet. Rather, the ALJ simply observed that Plaintiff “was diagnosed with

diabetes and advised to monitor his diet, exercise, and lose weight.” (R. 15.) The ALJ

recognized that Plaintiff reported that pain made it difficult for him to engage in exercise,

and the ALJ did not suggest that he discounted Plaintiff’s report. (R. 16.)

        Plaintiff’s contention that the ALJ’s observation that Plaintiff’s refusal to wear

diabetic shoes suggests his symptoms were not as severe as alleged constitutes an improper



5
  The ALJ observed that Dr. Chamberlain “noted the claimant’s diabetes was controlled and his blood sugar
levels were normal, when fasting,” and that Plaintiff has neuropathy “but refused any diabetic footwear,
which would indicate his symptoms were not as severe as he alleged.” (R. 16, citing Ex. 11F:15, R. 429.)

                                                   9
assessment of Plaintiff’s subjective complaints also fails. Plaintiff maintains that the ALJ’s

assessment was impermissible because Plaintiff used diabetic socks. While the record

includes reference to diabetic footwear, which could arguably include diabetic socks, the

record reflects that Plaintiff “was advised to get diabetic shoes but [would] not wear [them]

due to cosmetic reasons.” (R. 424.) The ALJ’s finding that Plaintiff refused to use the

“diabetic footwear” is thus supported by the record, and his inference from Plaintiff’s

refusal to use the shoes was reasonable.

       In short, a review of the record reveals that the ALJ reviewed and permissibly

assessed Plaintiff’s subjective complaints. To remand the matter on this record would

effectively substitute the Court’s independent assessment of Plaintiff’s subjective

complaints for the ALJ’s assessment, which would be improper. Irlanda Ortiz v. Sec’y of

HHS, 955 F.2d 765, 769 (1st Cir. 1991) (“It is the responsibility of the Secretary to

determine issues of credibility and to draw inferences from the record evidence. Indeed,

the resolution of conflicts in the evidence is for the Secretary, not the courts.” (citation

omitted)).

                                       CONCLUSION

       Based on the foregoing analysis, I recommend the Court affirm the administrative

decision.

                                           NOTICE

               A party may file objections to those specified portions of a magistrate
       judge’s report or proposed findings or recommended decisions entered
       pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
       court is sought, together with a supporting memorandum, and request for oral
       argument before the district judge, if any is sought, within fourteen (14) days

                                             10
of being served with a copy thereof. A responsive memorandum and any
request for oral argument before the district judge shall be filed within
fourteen (14) days after the filing of the objection.

       Failure to file a timely objection shall constitute a waiver of the right
to de novo review by the district court and to appeal the district court’s order.

                                    /s/ John C. Nivison
                                    U.S. Magistrate Judge

Dated this 10th day of January, 2019.




                                       11
